19-08250-rdd      Doc 212          Filed 07/16/20 Entered 07/16/20 19:16:59                                  Main Document
                                                Pg 1 of 3




                                                                                      DAVID M. ZENSKY
                                                                                      +1 212.872.1075/fax: +1 212.872.1002
                                                                                      dzensky@akingump.com




                                                     July 16, 2020

VIA EMAIL AND ECF

The Honorable Judge Drain
United States Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     Sears Holdings Corp., et al. v. Lampert, et al., Case No. 19-08250 (RDD)
               (the “Adversary Proceeding”)

Dear Judge Drain:

       On behalf of Plaintiffs in the above-captioned Adversary Proceeding, we write in
response to the ESL Defendants’ letter to the Court, dated July 14, 2020, concerning Judge
Grossman’s decision in Holliday v. K Road Power Mgmt., LLC (In re Boston Generating LLC),
Adv. Proc. No. 12-01879, 2020 WL 3286207 (Bankr. S.D.N.Y. June 18, 2020).

       With respect to Defendants’ safe harbor defense, Boston Generating breaks no new
ground and does nothing more than apply the Second Circuit’s 2019 ruling in Tribune. More
important, Boston Generating does not address in any way the main points raised by Plaintiffs in
opposition to the Defendants’ motions to dismiss, each of which is a sufficient basis to deny the
motions notwithstanding Tribune. See Plaintiffs’ Brief II in Opposition to Defendants’ Motions
to Dismiss Plaintiffs’ Fraudulent Transfer, Illegal Dividend, Unjust Enrichment, Disallowance
and Equitable Subordination Claims, Dkt. No. 164 (Apr. 30, 2020) (“Brief II”), at 24-45, 83-85.

        In Boston Generating, the debtors offered to repurchase $925 million of parent company
LLC interests and outstanding warrants (plainly a securities contract) and hired Bank of New
York (“BONY”) (plainly a financial institution) to act as the depository to process the
transaction, including by receiving the necessary funds from the debtors and transferring such
funds to tendering unitholders/warrantholders in connection with the repurchase. No other
entity—much less a non-bank entity—was retained to act in that role. 2020 WL 3286207 at *3-
4. As such, the Boston Generating Trustee conceded that (i) the debtors were customers of
BONY, which was acting as their agent, thereby making the debtors financial institutions, (ii) the
transfers at issue to EBG’s unitholders constituted settlement payments and were made in




               One Bryant Park | New York, New York 10036-6745 | 212.872.1000 | fax: 212.872.1002 | akingump.com
19-08250-rdd         Doc 212        Filed 07/16/20 Entered 07/16/20 19:16:59                       Main Document
                                                 Pg 2 of 3




The Honorable Judge Drain
July 16, 2020
Page 2

connection with a securities contract, and (iii) his constructive fraudulent transfer claim failed.
Id at. *32, 37.1

        The current case presents a wholly different scenario. The Seritage Rights were gifted as
simple one-way transfers of the Debtors’ property and constituted neither a settlement payment
nor a transfer in connection with a securities contract. See Brief II at 41-44. Nothing in Boston
Generating suggests otherwise. Absent a settlement payment or transfer in connection with a
securities contract, there can be no safe harbor defense, even if other aspects of the defense are
present.2

        Further, in Boston Generating there was no dispute of any kind as to what documents
could be considered on the motion to dismiss, and the evidence as to how the transfers at issue
were actually processed was in the record. Id. at *34, 36 (detailing evidence that showed that
US Bank actually received the funds borrowed by the debtor and actually transferred the funds to
BONY, and that BONY actually received transmittals from unitholders and thereafter paid them
for their units).

        In contrast, here there is a material dispute about which documents can be considered on
Defendants’ motions to dismiss. See Brief II at 32-35. Nothing in Boston Generating makes the
Court’s consideration of Defendants’ documents appropriate at this stage. And even if these
documents were properly introduced at this stage (they were not), the supposedly dispositive
document is ambiguous, and there is no evidence in the record as to whether Computershare
Trust Company N.A., as opposed to Computershare Inc. was intended to, or actually took, any of
the actions relating to the transfer of the Seritage Rights that Defendants say suffice to create an

         1
             The main safe harbor battle in Boston Generating involved a preliminary transfer of cash from one debtor
(Boston Generating) to another (EBG), which was also held to be a transfer in connection with a securities contract
(because of its connection to the tender offer) that was by or to a financial institution (because of the involvement of
US Bank and BONY as agents for the transferor and/or transferee). See 2020 WL 3286207 at *31. No non-bank
affiliate of US Bank or BONY was involved.
           2
             In fact, if anything, Boston Generating supports Plaintiffs’ argument that a one-way transfer to
stockholders cannot be deemed a settlement payment. In addition to the unit and warrant repurchases, the Trustee
sought to avoid a $35 million dividend distribution. See 2020 WL 3286207 at *38. The court acknowledged
authority holding that the issuance of a dividend is not a “settlement payment” within section 546(e)’s
protection. Id. (citing In re Glob. Crossing, Ltd., 385 B.R. 52, 57 (Bankr. S.D.N.Y. 2008) (“The issuance of a
dividend on stock previously purchased is not a payment for the purchase, sale or loan of securities.”)). The
dividend at issue in Boston Generating was found to be a settlement payment and a transfer in connection with a
securities contract only because it was part and parcel of the tender offer, which all parties agreed constituted a
securities contract. Id.
19-08250-rdd      Doc 212      Filed 07/16/20 Entered 07/16/20 19:16:59              Main Document
                                            Pg 3 of 3




The Honorable Judge Drain
July 16, 2020
Page 3

agency relationship. See Brief II at 35-39. Absent consideration of the documents proffered by
Defendants and absent evidence as to which Computershare entity did what, Defendants’
motions lack any foundation and are premature. Nothing in Boston Generating solves this
evidentiary gap for Defendants.

        The Boston Generating court went on to dismiss the Trustee’s unjust enrichment claims
on the grounds that (i) they were preempted by Section 546(e) (see 2020 WL 3286207 at *27)
and (ii) they were duplicative of his fraudulent transfer claims (see 2020 WL 3286207 at *23-
24). With respect to the former, Plaintiffs acknowledge that a successful 546(e) defense would
preclude recovery under an unjust enrichment theory for the same damages sought by the
fraudulent transfer claims, i.e. the value of the Seritage Rights. In this case, however, the
relevant unjust enrichment claim (Count 22) seeks recovery of more than just the value of the
Seritage Rights (including, for example, dividends paid by Seritage that were received by
Defendants as a result of the Seritage Transaction), and no safe harbor defense has been raised
with respect to those damages. See Brief II at 44-45.

        With respect to the latter, Bankruptcy Courts in the Second Circuit routinely uphold the
pleading of unjust enrichment claims in the alternative to fraudulent transfer claims at the motion
to dismiss stage, because the plaintiff could conceivably recover under one theory but not the
other. Judges Bernstein, Glenn (twice), and Stong have all reached this conclusion. See Brief II,
n. 330. The cases cited in Boston Generating, none of which involved fraudulent transfer claims,
stand merely for the proposition that dismissal is appropriate where the plaintiff cannot explain
how the unjust enrichment claim is not duplicative of the other claim asserted. Case law is clear
that a claim is alternative and not duplicative if a plaintiff may fail on one but still prevail on the
other, and Plaintiffs address in their opposition Brief II how they could conceivably fail on their
fraudulent transfer claims but still succeed on unjust enrichment. See Brief II at 84-85.

                                               Sincerely,

                                               /s/ David M. Zensky

                                               David M. Zensky


cc:    All Counsel of Record (via email)
